277 F.2d 459
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.THE BINKLEY COMPANY, etc., et al.
No. 16418.
United States Court of Appeals Eighth Circuit.
February 15, 1960.

On petition for enforcement of order of National Labor Relations Board.
Thomas J. McDermott, Assoc. Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, NLRB, Washington, D. C., for petitioner.
Charles H. Spoehrer and William F. Guffey, St. Louis, Mo., for respondents.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.